Citation Nr: 0727119	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-16 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a chronic low back disability.

3.  Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  His military records show that he served in the 
Republic of Vietnam and was decorated with the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which, 
in pertinent part, denied the veteran's claim of entitlement 
to service connection for tinnitus and his application to 
reopen a previously denied and final claim of service 
connection for a chronic low back disability for failure to 
submit new and material evidence.

The issue of entitlement to service connection for a chronic 
low back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Tinnitus did not have its onset during active duty.

2.  In an unappealed rating decision dated in November 1977, 
entitlement to service connection for a chronic low back 
disability was denied.  

3.  The additional evidence submitted subsequent to the 
November 1977 rating decision is not cumulative and 
redundant, bears directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic low back 
disability.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred, nor is a sensorineural hearing 
loss presumed to have been incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a chronic 
low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in May 2003.  He was notified of the provisions 
of the VCAA in correspondence dated in July 2003.  The rating 
decision on appeal was rendered in August 2003. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and a medical nexus opinion 
addressing the tinnitus claim has been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  With regard to his application to 
reopen his claim for VA compensation for a low back 
disability, in addition to his service medical records, the 
claims file also includes recent treatment reports dated 2003 
- 2004 pertaining to his back that also contain nexus 
opinions.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court) addressed directives consistent 
with the VCAA with regard to new-and-material-evidence 
claims.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.

The Board notes that the July 2003 letter adequately notified 
the veteran of the evidence and information that is necessary 
to reopen his claim for service connection for a chronic low 
back disability.  This letter also adequately notified him of 
the evidence and information that is necessary to establish 
the underlying claim for service connection for a chronic low 
back disability.  Therefore, the July 2003 VCAA notice letter 
complies with the Court's holding in Kent.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  

As will be further discussed below, the Board has reopened 
the veteran's claim for VA compensation for a low back 
disability on the basis of his submission of new and material 
evidence and will remand this claim to the agency of original 
jurisdiction for a de novo review.  Therefore, with respect 
only to the claim of entitlement to service connection for 
tinnitus, the Board concludes that as a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating this claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination 
of the tinnitus claim.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as they pertained to claims for rating 
increases and earlier effective dates.  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection and new and material evidence.  
Because the claim of service connection for tinnitus on 
appeal is being denied, and because the reopened low back 
claim is being remanded for de novo adjudication, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the 
tinnitus claim would not cause any prejudice to the veteran.

Following the transfer of this file to the Board, the veteran 
submitted additional evidence in support of his claim.  In 
April 2007, his service representative waived consideration 
of this evidence by the RO.

Factual background and analysis: Service connection for 
tinnitus.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and sensorineural hearing loss, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006).

The veteran's military records establish that he is a veteran 
of combat.  He now contends that his tinnitus is the result 
of exposure to acoustic trauma from the noise of firearms 
being discharged during combat, and that therefore service 
connection for tinnitus is warranted on this basis.  His 
service medical records show normal hearing test results on 
induction examination in March 1969 and on separation 
examination in February 1971 and no treatment for complaints 
of tinnitus symptoms.  The service medical records also do 
not contain a diagnosis of tinnitus that would indicate its 
onset during active duty.  Post-service medical records show 
no diagnosis of a sensorineural hearing loss (tinnitus) 
within the regulatory one-year presumptive period following 
his separation from active duty in March 1971, such that 
service connection could be awarded on a presumptive basis.

VA examination in July 2005 shows that the veteran was 
diagnosed with constant bilateral tinnitus and that he 
related a post-service history of employment as of 1981, 
working as a machine operator, manufacturing tents, at an 
army supply depot.  He was uncertain as to the time of onset 
of his tinnitus, but believed that it was etiologically 
linked to his exposure to combat-related acoustic trauma in 
service.  The examining physician reviewed the veteran's 
claims file and considered his medical and occupational 
history.  He then presented the following opinion:

"It is unlikely the (veteran's) tinnitus was 
caused by military noise exposure because his 
hearing test on discharge was within normal 
limits.  Tinnitus is likely caused by the noise 
exposion (sic) of his profession as machine 
operator (at the army supply depot) aftyer (sic) 
active service."

The Board has considered the aforementioned evidence and 
finds that there is no clinical basis to allow the veteran's 
claim for service connection for tinnitus.  His medical 
records show no onset of this disability during active duty 
or within one year immediately following his discharge from 
service.  VA has considered his assertion that his tinnitus 
is the result of combat-related noise exposure, but a VA 
physician has determined, after considering the veteran's 
relevant medical history, that the veteran's tinnitus is the 
result of post-service noise exposure associated with his 
occupation as a machine operator.  In view of the foregoing 
discussion, the veteran's claim for service connection for 
tinnitus must be denied.  

The Board observes that the objective evidence in this case 
is not approximately balanced with respect to the merits of 
the veteran's claim for service connection for tinnitus.  The 
benefit-of-the-doubt doctrine therefore does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his tinnitus and his period of military service 
based on his knowledge of medicine and his own personal 
medical history, because there are no indications in the 
record that he has received formal medical training, he thus 
lacks the requisite professional qualifications to make 
diagnoses or present commentary and opinion on matters 
regarding their etiology and causation.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Factual background and analysis:  Whether new and material 
evidence was submitted to reopen a previously denied claim of 
entitlement to service connection for a chronic low back 
disability.

The veteran is seeking service connection for a chronic low 
back disability.  The history of his claim shows that his 
initial claim for VA compensation for a low back disability 
adjudicated in a November 1977 rating decision.  Evidence 
reviewed by the RO at the time included the veteran's service 
medical records.  These show that his spine was normal on 
induction examination in March 1969.  In October 1970, he was 
treated for complaints of recurrent low back pain that was 
reportedly of several weeks duration that produced limitation 
of motion and altered his gait.  The clinical assessment at 
the time was "rule out organic lesion of low column."  No 
further treatment of low back complaints were shown in 
service and on separation examination in February 1971 the 
veteran's spine was found to be clinically normal.  Post-
service medical records included VA outpatient treatment 
notes dated October 1975 and December 1975, which 
respectively show that the veteran was assessed with 
arthritis of the lumbosacral spine and that he was treated 
for complaints of back pain.

The RO considered the aforementioned evidence and denied the 
veteran's claim of entitlement to service connection for a 
low back disability in a November 1977 rating decision.  
Copies of correspondence associated with the claims file 
shows that the veteran was notified of this denial and his 
appellate rights in a letter dated in December 1977.  
Although he submitted a timely notice of disagreement with 
this determination in January 1978 and was furnished a 
statement of the case in April 1978, he did not thereafter 
submit a timely substantive appeal to perfect his appeal, and 
the November 1977 decision denying VA compensation for a low 
back disability became final.

In May 2003, the veteran applied to reopen his low back 
claim.  The applicable law and regulations requires that he 
submit new and material evidence in order to reopen his claim 
for a chronic low back disability.  Evidence submitted by the 
veteran included a private medical statement dated in August 
2003, which contains the following opinion:

"(The veteran) suffers from chronic back pain as 
a result of an injury the he sustained while in 
Vietnam while in the service.  He fell out of a 
helicopter greater than 20 feet.  He currently 
suffers from lumbar disc disease and this has been 
confirmed by an MRI. . . I do believe his symptoms 
and chronic pain are a result of the injury he 
sustained in Vietnam."

The veteran also submitted VA outpatient records dated in 
March 2004 and September 2004, which show treatment for 
chronic low back pain that the veteran related to a history 
of injury during service in Vietnam.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  The regulation defining new and 
material evidence, found at 38 C.F.R. § 3.156(a) was revised 
and applies only to a claim to reopen a finally decided claim 
that, as is the case in the present situation, was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it meets the criteria for new and material evidence for 
purposes of establishing a basis to reopen the veteran's 
previously denied claims of entitlement to service connection 
for a chronic low back disability.  The private medical 
statement of August 2003 presents an objective medical 
opinion that associates the veteran's low back diagnosis to 
his period of military service.  It is therefore not 
cumulative and redundant as it bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a chronic low back disability.  Accordingly, a 
basis to reopen the claim of service connection for a chronic 
low back disorder has been presented and the claim is thus 
reopened for a de novo review on the merits.  


ORDER

Service connection for tinnitus is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic low back 
disability is reopened for a de novo review.


REMAND

By action of this appellate decision, the Board has reopened 
the veteran's claim of entitlement to service connection for 
a chronic low back disability for a de novo review.  However, 
as an appellate entity, the Board must defer adjudication of 
the newly reopened claim on the merits until the agency of 
original jurisdiction has reviewed it in the first instance.  
This is to protect the veteran from prejudice and to 
safeguard his right to appellate due process.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The case is therefore REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the reopened claim of 
entitlement to service connection for a 
low back disability.  See also 38 C.F.R. § 
3.159 (2006).

2.  Thereafter, the claims file must be 
reviewed to ensure that all relevant 
evidentiary and procedural development 
has been completed.  Then, the reopened 
claim of entitlement to service 
connection for a chronic low back 
disorder should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


